Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jeremy G. Mereness on 01/27/2022.

The application has been amended as follows: 

1. 	(currently amended) A spray header 
	a tubular shaft 
	a chassis a 
	 a plurality of nozzles 
the [[a]] wall of the tubular shaft 
	wherein the chassis 
	wherein a partition 
	a first pressure-levelling the wall of the tubular shaft 
	a second pressure-levelling 
	wherein the partition 
	wherein a number of nozzles are each 
, 
	machining of said first orifices pressure-levelling 
	machining of said second orifices pressure-levelling 

2. 	(currently amended) The spray header according to claim 1, wherein:
	a  pressure-levelling chamber 
	a pressure-levelling chamber pressure-levelling chamber 

two openings respectively lateral to said two pressure-levelling chambers two shutters respectively closing off said two lateral openings.

4. 	(currently amended)  The spray header according to claim 1, wherein each of the nozzles 

5. 	(Currently amended) The spray header according to claim 4, further comprising:
	a mechanical key 

6. 	(currently amended) A rolling mill : a rolling mill stand, at least one pair of work rolls configured to define a gap for a strip to be rolled, in addition to at least one spray header for spraying a lubricating and/or refrigerating fluid, according to claim 1, for spraying a sheet of fluid on the strip to be rolled and/or on rolls of the rolling mill.

7. 	(currently amended) The rolling  mill according to claim 6, further comprising: a feed system 

8. 	(currently amended) The rolling  mill according to claim 6, further comprising: an access window on an operator side from which the rolls of the rolling mill can be removed, the feed system 

9. 	(currently amended) A cooling method implemented by a spray header 

10. 	(currently amended) The spray header of claim 1, wherein the solid wall of the first pressure-levelling pressure-levelling 

11. 	(currently amended) The spray header according to claim 2, wherein the two side walls two openings respectively lateral to said two pressure-levelling chambers two shutters respectively closing off said two lateral openings.

12. 	(previously presented) The spray header according to claim 2, wherein each of the nozzles comprises a tubular body, having a cylindrical bearing end engaging with a seat of the bore, and a second end having a machining that defines the outlet of the nozzle, each of the nozzles being held by a nut, through which the nozzle passes, engaging, by screwing, with a thread of the bore in order to compress the bearing end against the seat.

13. 	(previously presented) The spray header according to claim 3, wherein each of the nozzles comprises a tubular body, having a cylindrical bearing end engaging with a seat of the bore, and a second end having a machining that defines the outlet of the nozzle, each of the nozzles being held by a nut, through which the nozzle passes, engaging, by screwing, with a thread of the bore in order to compress the bearing end against the seat.

14. 	(currently amended) A rolling mill, comprising: a rolling mill stand, at least one pair of work rolls configured to define a gap for a strip to be rolled, in addition to at least one spray header for spraying a lubricating and/or refrigerating fluid, according to claim 2, for spraying a sheet of fluid on the strip to be rolled and/or on rolls of the rolling mill.

15. 	(currently amended) A rolling mill, comprising: a rolling mill stand, at least one pair of work rolls configured to define a gap for a strip to be rolled, in addition to at least one 

16. 	(currently amended) A rolling mill, comprising: a rolling mill stand, at least one pair of work rolls configured to define a gap for a strip to be rolled, in addition to at least one spray header for spraying a lubricating and/or refrigerating fluid, according to claim 4, for spraying a sheet of fluid on the strip to be rolled and/or on rolls of the rolling mill.

17. 	(currently amended) A rolling mill, comprising: a rolling mill stand, at least one pair of work rolls configured to define a gap for a strip to be rolled, in addition to at least one spray header for spraying a lubricating and/or refrigerating fluid, according to claim 5, for spraying a sheet of fluid on the strip to be rolled and/or on rolls of the rolling mill.

18. 	(currently amended) The rolling mill according to claim 7, further comprising: an access window on an operator side from which the rolls of the rolling mill can be removed, the feed system being located on a side of the stand opposite the access window.

19. 	(currently amended) A cooling method implemented by a spray header according to claim 2, wherein a rolled strip and/or rolls of a rolling mill are cooled, by creation of a sheet of fluid generated by the spray header and wherein said header is fed with cooling fluid from only one of 





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, neither Tamotsu (JPH02155506A) nor Stephany (US3827637A) disclose every single limitation as set forth, nor does the combination of Tamotsu and Stephany teach single limitation of the claim. Specifically, the prior art fails to disclose “machining of said second orifices of the partition are inclined relative to the direction of alignment such that outputs of the second orifices is directed against a solid wall of the second levelling chamber” in combination with the other limitations of the claim. 
Claims 2-20 are allowed because they depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753